Exhibit 10.2

 

SEPARATION BY MUTUAL CONSENT AGREEMENT

AND RELEASE OF ALL CLAIMS

 

This Separation By Mutual Consent Agreement and Release of All Claims
(“Agreement”) is made and entered into by and between Roberta “Bobbi” Silten
(“Silten”) and Levi Strauss & Co., and its affiliated entities, including
parent, subsidiary, and sister corporations (collectively “LS&CO.”), together
referred to as “the parties.”

 

In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Sabbatical Leave and Related Benefits. In consideration for Silten’s
obligations under this Agreement, LS&CO. grants to Silten an unpaid six (6)
month sabbatical leave commencing June 1, 2005, which will end no later than
November 30, 2005. This leave will be unpaid, but LS&CO. will continue Silten’s
medical and other related benefits as though she were employed. During this
leave Silten will not accrue TOPP time or other benefits, but will receive
service credit for LS&CO.’s retirement plan purposes. At her option, Silten may
choose to end the sabbatical leave earlier, and accelerate the receipt of
separation pay under Section 3(b) of this Agreement.

 

2. Separation from Employment. Silten has been employed by LS&CO. since August
21, 1995. Silten has tendered to LS&CO. and LS&CO. has accepted her resignation
from the position of Dockers U.S. President & Commercial General Manager at
LS&CO. with the end of her responsibilities to occur on May 31, 2005. Silten has
been granted by LS&CO. a sabbatical leave which will begin June 1, 2005, and
will end no later than November 30, 2005, with no guarantee of employment at the
end of her sabbatical. During Silten’s sabbatical leave, she will, in good
faith, engage in discussions with LS&CO. regarding other job opportunities at
LS&CO. to which she could return at the end of her sabbatical. However, if no
mutually agreeable position is identified by the parties by the end of her
sabbatical, which may occur at any time prior to November 30, 2005, Silten will
activate her separation from the Company, which will allow for the receipt of
benefits under this Agreement.

 

3. Separation Benefits. If Silten signs this Agreement and does not revoke it
pursuant to Section 25, below, she will receive the following benefits, which
are in addition to anything she is otherwise entitled to or has been paid by
LS&CO., including but not limited to, any accrued and unused vacation pay:

 

  (a) Benefits Continuation. Assuming that Silten is still on sabbatical leave
through July, 2005, Silten will be eligible to receive her third payment under
the 2004 Long Term Incentive Plan (“LTIP”). The amount of LTIP will be $280,000,
subject to withholding for federal and state taxes, will be paid out on the same
schedule as all other employees (i.e., July 2005). Additionally, provided that
Silten remains on sabbatical leave through the end of the 2005 fiscal year,
Silten shall be eligible to receive a pro-rated

 

1



--------------------------------------------------------------------------------

2005 AIP payment for the time period she worked (i.e., December, 2004 through
May 31, 2005). Silten will receive, in accordance with LS&CO.’s Annual Incentive
Guidelines (“AIP”), her 2005 AIP bonus on the same pay schedule as all other
employees, i.e., February 2006. This 2005 AIP payout will be subject to
withholding of all required federal and state taxes. The monetary value of the
2005 AIP is subject to several factors including, but not limited to, Company
performance and employee performance; and therefore, is not guaranteed. However,
LS&CO. will pay Silten her pro-rated AIP bonus, based on the actual Company
results, funded at 100% of Silten’s target amount of $277,875 (gross), which
would result in a pro-rated amount of $138,937.50 (gross).

 

If, however, Silten chooses to end her sabbatical leave earlier, i.e., prior to
the end of the 2005 fiscal year, Silten acknowledges and agrees that she would
be ineligible for her 2005 AIP, as she would not meet the eligibility
requirements under the plan. Thus, in this sole instance, LS&CO. will pay Silten
a one-time, lump sum payment of $50,000 (gross), subject to withholding of all
required federal and state taxes. This lump sum payment would be paid to Silten
within 15 days of LS&CO.’s receipt of her written notification that she has
chosen to end her leave and employment with LS&CO.

 

  (b) Separation Payment. LS&CO. will pay to Silten, after the completion of her
sabbatical, as defined by Section 1, above, and assuming no position was
identified to which Silten would return, the amount of one year’s compensation
plus incentive target of $705,375 (gross), subject to federal and state
withholding, to be paid out in bi-weekly installments during a 12-month period.
LS&CO. will commence such separation payments on the next payroll cycle after
the completion of her sabbatical.

 

Silten acknowledges that these payments exceed what a departing employee at her
level is entitled to, and that said payments are made in consideration for the
promises and obligations herein.

 

  (c) Executive Coach/Consultant. During the period of the sabbatical and into
the separation period, Silten will have the continued services of Rayona
Sharpnack, an executive consultant hired by LS&CO. for the benefit of Silten,
until Ms. Sharpnack’s contract ends. Silten acknowledges and agrees that should
she seek the services of Ms. Sharpnack beyond the end of the Ms. Sharpnack’s
current contract, Silten may do so, but at Silten’s sole expense.

 

  (d)

Medical Coverage Continuation and Life Insurance. Silten’s medical coverage will
end on November 30, 2005, or on such earlier date as she may elect, if she
chooses to end her sabbatical before November 30, 2005. If Silten or her covered
dependents timely elect to receive medical coverage continuation under the
Consolidated Budget Reconciliation Act

 

2



--------------------------------------------------------------------------------

of 1986 (“COBRA”), LS&CO. will pay the same percentage of the monthly cost of
the COBRA medical coverage, as it paid for Silten’s medical coverage during her
active employment for up to the earlier of twelve (12) months, or the date when
Silten obtains replacement coverage from another employer. During the period of
coverage subsidized by LS&CO., Silten will be responsible for payment of the
remainder of the cost of COBRA medical coverage, and for the full cost of any
dental or vision coverage she or any member of her family elects. Any failure by
Silten to pay her portion of coverage will result in termination of continuation
coverage. Any period of subsidized coverage shall be counted towards the
18-month COBRA entitlement. After the Company-subsidized coverage period ends,
Silten will be responsible for full payment of her entire COBRA premium.
Continuation of COBRA will not extend beyond the date on which Silten becomes
eligible for coverage under another group health plan unless the new plan has a
pre-existing condition limitation, or Silten is entitled to Medicare. Silten
agrees to promptly inform LS&CO. as soon as she becomes covered by another
employer. Additionally, LS&CO. will also pay the cost of premiums under its
standard basic life insurance of $10,000 for the same 12-month period LS&CO.
subsidizes the COBRA, referenced above.

 

  (e) Email and Voicemail Access. Silten will be provided limited
transition/remote access for both her voicemail and email service (including use
of her Blackberry) through the end of her sabbatical. Silten’s email and
voicemail access will end at the end of her sabbatical, unless she continues
employment with LS&CO.

 

  (f) Relationship to Other Plans. Silten will not receive any benefits pursuant
to the Levi Strauss 2003 Executive Severance Benefits Plan or any other LS&CO.
plan, or under U.S. law. The benefits provided to her by this Agreement are in
lieu of and exceed any benefits to which she might be eligible under any other
Plan, scheme, or under U.S. law.

 

4. Taxes. All separation payments will be treated as wages and will be subject
to withholding of applicable taxes and employee social security contributions
under United States and California law.

 

5. Payments on Separation from Employment. LS&CO. will pay Silten all of her
earned wages and any accrued and unused vacation on May 31, 2005 These payments
(i.e., earned wages and unused vacation) will be paid to Silten regardless of
whether Silten signs this Agreement or revokes it, pursuant to Section 25,
below.

 

6. Outplacement Services. Silten will have access to executive outplacement
services for up to twelve (12) months, provided that she commences using the
service within one (1) month of December 1, 2005. Further, Silten will receive a
letter of reference from Phil Marineau that she may use in any job search
efforts.

 

3



--------------------------------------------------------------------------------

7. Indemnification. LS&CO. will defend Silten with respect to any claims brought
against Silten arising out of her employment at LS&CO., provided that LS&CO.
shall select defense counsel and control the defense, subject to the consent of
Silten, which consent shall not be unreasonably withheld. In the event that
Silten and LS&CO. cannot agree on the selection of defense counsel, or on any
decision with respect to the defense of a claim, including but not limited to
any decision to settle a claim, LS&CO.’s duty to defend shall cease, and Silten
shall assume all defense costs from that time forward, subject to later payment
by LS&CO. if it is determined that LS&CO. owes Silten a duty of indemnity that
includes those costs. In addition, LS&CO. will indemnify Silten to the extent
permitted by LS&CO.’s Bylaws, and to greatest extent permitted by law, under the
laws of the State of Delaware, or the laws of the State of California, as the
case may be, without respect to conflicts of law principles, with respect to any
judgment, verdict, or order against Silten for conduct by Silten, which is
within the course and scope of her employment as an employee of LS&CO.

 

8. Release by Silten. In consideration of the sabbatical and separation payments
provided in this Agreement, Silten, on behalf of herself, her successors, heirs,
administrators, executors, assigns, attorneys, agents and representatives, and
each of them, irrevocably and unconditionally waives, releases, and promises
never to assert against LS&CO., and its present and former parent companies,
affiliates, subsidiaries, officers, directors, present and former employees,
attorneys, insurers, agents, successors, and assigns, and each of them
(collectively “releasees”), any and all debts, claims, liabilities, demands, and
causes of action of every kind, nature and description she may have against
releasees, including all those arising out of or related to Silten’s employment
with, and separation from LS&CO., or any affiliate, or any other claim of any
kind arising from any act that occurred during Silten’s employment with LS&CO.
including the separation of employment contemplated by this Agreement.

 

These claims include, but are not limited to, claims arising in any jurisdiction
in the world, including any claims under U.S. federal, state, or local statutory
or common law such as Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the Workers Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act; the California Civil Code, the California Labor
Code, the California WARN Act (Cal. Labor Code §§1400 et seq.), claims arising
under contract or any alleged breach of tort law; and claims arising out of any
law or public policy of the United States of America, the State of California,
or any other governmental entity.

 

Silten accepts the amounts to which she is entitled by virtue of this Agreement
as final settlement of accounts between the parties and declares expressly that,
subject to performance of this Agreement, neither LS&CO. nor any company
affiliated with LS&CO. -wherever located - will have any further obligations
vis-à-vis her. Silten confirms that she has no further rights or claims - and to
the extent relevant she knowingly and expressly waives any and all of such
rights and claims - against LS&CO.

 

4



--------------------------------------------------------------------------------

or any of its affiliates, wherever located and under any applicable laws of any
relevant jurisdiction, on the basis of the employment relationship and/or the
termination of the employment contract, including (without limitation) with
respect to salary, bonuses, commissions, vacation pay, termination,
discrimination, outplacement benefits, relocation benefits, protection
indemnities of any nature, any other indemnities or on any other basis
whatsoever.

 

Silten, moreover, expressly waives the right to invoke any factual or legal
error or any omission whatsoever pertaining to the existence and extent of her
rights.

 

Nothing in this Agreement constitutes a waiver of any pension or long term
incentive benefits which may become legally vested as of November 30, 2005
(provided that she does not end her sabbatical before that date). Nothing in
this Agreement constitutes a waiver of Silten’s right to payment of funds
allocated to her participation in the Deferred Compensation Plan created January
1, 2003, which funds shall be paid in a lump sum within sixty (60) days of the
effective date of her resignation under Section 2. Nothing in this Agreement
shall constitute a waiver of Silten’s eligibility to receive any payment under
the Employee Savings & Investment Plan (“ESIP”) applicable to the LS&CO. fiscal
year 2005. Silten acknowledges that she may withdraw funds from her ESIP account
or leave them in the account, or contribute to the account further, at her
election, subject to the terms of the ESIP.

 

9. No Existing Claims. Silten warrants that neither Silten nor her successors,
heirs, administrators, executors, assigns, attorneys, agents, or representatives
have any existing claims against LS&CO., or any of its present or former
employees, and have not (1) filed, nor intend to file, any complaints, charges,
grievances, or lawsuits against releasees, or any other person or entity which
is released by this Agreement, with any federal, state, or other court or agency
in any jurisdiction inside or outside the United States, (2) commenced, nor
intend to commence, any arbitration or other dispute resolution process. Silten
for herself, her successors, heirs, administrators, executors, assigns,
attorneys, agents, and representatives, warrants that they will not do so at any
time hereafter, and that if any such other complaint, charge, lawsuit, or
arbitration has been filed, it will be immediately dismissed with prejudice.

 

10. Section 1542 Waiver. Silten waives all rights under California Civil Code
section 1542, and any similar statute or rule of decision in any other
jurisdiction. Section 1542 reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.”

 

By waiving all rights under section 1542, Silten acknowledges that this release
includes all claims, demands, or causes of action, attorneys’ fees and costs
that Silten may have against releasees. It is understood and agreed by Silten
that this Agreement

 

5



--------------------------------------------------------------------------------

waives Civil Code section 1542, and is a full and final release, and that it
will extinguish claims, demands and causes of action that are known or unknown,
foreseen, or unforeseen, anticipated or unanticipated, of every kind, nature and
character Silten may have against LS&CO.

 

11. No Admission of Liability. This Agreement is not an admission of liability
on the part of releasees, or any of their present or former directors, officers,
employees, shareholders, or agents. This Agreement is not an admission, directly
or by implication, that releasees, or any of them, has violated any law,
regulation, rule, or contractual right, or any other duty or obligation of any
kind, including any duty or obligation owed to or allegedly owed to Silten.

 

12. Confidentiality.

 

Silten agrees that, unless required by law, or specifically authorized by LS&CO.
in advance, she will not directly or indirectly use or disclose to others any
information regarding any confidential or proprietary information or trade
secrets concerning LS&CO.’s business practices, market research, marketing plans
or strategies, new product plans, product projections, financial data or
information, product plans or product information, distribution information,
sourcing information, customer or vendor information, product marketing
campaigns or programs, information about LS&CO. personnel, or any other
information considered to be confidential by LS&CO. This information remains
confidential and Silten’s legal duty to keep this information confidential
continues after her employment at LS&CO. has come to an end. The parties agree,
however, that information will not be deemed confidential if (1) it was in the
public domain at or after the time communicated to Silten by a disclosure
through no fault of Silten; or (2) it was developed independently by Silten
without any relationship to her employment at LS&CO.

 

13. Non-Disparagement. Silten and LS&CO., specifically those members of the
Worldwide Leadership Team, each agree not to disparage the other, and Silten
agrees not to disparage any present or former officer, employee, or director of
the Company.

 

14. Return of Property. Silten agrees to account for and return within 14
business days of the Effective Date of this Agreement all LS&CO. property in her
possession or under her control. Silten agrees that payment of her separation
payments, enumerated in Paragraph 2 above, is contingent upon the receipt of
this LS&CO. property. “LS&CO. property” includes laptop computer, cellular
telephone, credit cards, identification badge, keys, customer lists, customer
information, samples, documents, including all forms of electronic documents,
samples, prototypes, software, calendars, and policy manuals. As soon as
Silten’s Company email access ceases under Section 3(e), Silten will return the
laptop computer, Blackberry and all remaining property of LS&CO. in her
possession to LS&CO.

 

15. Future Employment. Silten acknowledges that any employment or contractual
relationship she has had with LS&CO. terminates irrevocably in accordance with
this Agreement, and Silten agrees to waive any claim for reinstatement or
rehire.

 

6



--------------------------------------------------------------------------------

16. Attorneys’ Fees and Costs. The parties will bear their own fees and costs
incurred in connection with this Agreement.

 

17. Non-Assignment of Claims. Silten represents and warrants that she has not
assigned or otherwise transferred any interest in any claim that is the subject
of this Agreement.

 

18. Advice of Counsel. In executing this Agreement, Silten acknowledges that she
has had the opportunity to consult with, and be advised by, an independent
lawyer of her choice, and that she has executed this Agreement voluntarily after
independent investigation, and without fraud, duress, or undue influence.

 

19. Ambiguities. Silten has reviewed this Agreement, and has had a full
opportunity to negotiate its contents. Silten expressly waives any common law or
statutory rule of construction that ambiguities are to be construed against the
drafter of the Agreement, and Silten agrees that the language of this Agreement
will be in all cases construed as a whole, according to its fair meaning.

 

20. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties. It supersedes all prior
understandings and agreements, both oral and written. There is no other
agreement, written or oral, express or implied, between the parties with respect
to the subject matter of the Agreement. This Agreement may be modified only in a
writing that is signed by both an authorized representative of LS&CO. and
Silten.

 

21. Choice of Law. The parties agree that the formation, terms, and construction
of this Agreement are governed by the laws of the State of California, and where
applicable, of the United States.

 

22. Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining provisions will not be
affected.

 

23. Arbitration of Disputes. The parties shall attempt to settle all disputes
arising under this Agreement through good faith consultation. In the event no
agreement can be reached regarding a dispute within thirty (30) days, after
notification, in writing, by either party to the other concerning said dispute,
the parties agree that the dispute will be submitted to mandatory binding
arbitration pursuant to the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) in effect at the time of the dispute. The
arbitration will be held in San Francisco, California, and will be subject to
the Federal Arbitration Act. If the parties cannot agree on an arbitrator, then
they will request panel of five (5) arbitrators from AAA and engage in a
striking process for the selection of the arbitrator to hear the dispute. The
prevailing party in the arbitration, as determined by the arbitrator, will be
entitled to recover that party’s reasonable costs and expenses, including
reasonable attorneys’ fees and expert fees

 

7



--------------------------------------------------------------------------------

and costs, incurred in connection with the arbitration proceeding to the fullest
extent allowed by law. This arbitration procedure is intended to be the
exclusive method of resolving any claim for breach of this Agreement.

 

24. Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, Silten’s heirs, executors, and administrators, if any, and will be
binding upon and will inure to the benefit of the individual or collective
successors and assigns of LS&CO., and all of its present and former directors,
officers, employees, shareholders, agents, and all persons acting by, through,
or in concert with any of them.

 

25. Notification of Rights Under the Older Workers Benefit Protection Act. The
following notification is contemplated by the Older Workers Benefit Protection
Act.

 

Silten will have 21 days starting from the commencement of her sabbatical leave
on June 1, 2005, in which to accept the terms of this Agreement, although she
may accept this Agreement at any time within those 21 days. Silten is advised to
and has consulted with an attorney about the Agreement. By signing this
Agreement, Silten understands that she is knowingly and voluntarily releasing
her rights to pursue any claim under the Age Discrimination in Employment Act,
as well as other types of claims. Silten acknowledges that this Agreement does
not apply to any new claims that may arise after the effective date of this
Agreement.

 

To accept the Agreement, Silten must sign and date the Agreement and return it
to Fred Paulenich at LS&CO. Once Silten does so, she will have an additional
seven (7) days in which to revoke her acceptance. To revoke, Silten must send to
Fred Paulenich at LS&CO. a written statement of revocation by fax or by first
class mail. If Silten does not revoke, the eighth day after the date of her
acceptance will be the “Effective Date” of this Agreement.

 

By signing this Agreement, Silten agrees that she will not pursue any claim
covered by it. If she breaks this promise, she agrees to pay LS&CO.’s costs and
expenses (including reasonable attorneys’ fees) related to the defense of any
claims other than claims under the Older Workers Benefit Protection Act (OWBPA)
and the Age Discrimination in Employment Act (ADEA). In spite of this Agreement,
she still retains the right to challenge the knowing and voluntary nature of
this Agreement under the OWBPA and the ADEA before a court, the Equal Employment
Opportunity Commission (EEOC), or any state or local agency permitted to enforce
those laws, and this release does not impose any penalty or condition for doing
so. Silten understands that nothing in this Agreement prevents her from filing a
charge or complaint with, or from participating in an investigation or
proceeding conducted by the EEOC or any state or local agency which can act as a
referral agency for the EEOC. Silten understands, however, that if she
successfully pursues a claim against LS&CO. under the OWBPA or the ADEA, LS&CO.
may seek to set off the amount of the separation pay and benefits that were paid
to her for signing the Agreement against any award she obtains. If she
unsuccessfully pursues a claim against LS&CO. under the OWBPA or the ADEA, then
LS&CO. may be entitled to recover its costs and attorneys’ fees to the extent
specifically authorized by federal law.

 

8



--------------------------------------------------------------------------------

The undersigned have read the foregoing Agreement, and accept and agree to the
provisions contained therein and hereby execute it voluntarily, and with full
understanding of its consequences.

 

Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        ROBERTA “BOBBI” SILTEN             LEVI STRAUSS & CO. Dated:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

            FRED D. PAULENICH         Its   Senior Vice President – Worldwide
Human Resources

 

9